Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
	The IDS filed 12/17/2021 and 2/11/2022 have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10, 19, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 1, and 14 of copending Application No. 17/171,398 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite the features of receiving premises data, determining a rule associated with current mode, and sending a message. The present application is fully anticipated by the co-pending application. However, the present application is broader than the co-pending application in that it does not recite a server located external to the premises. One would broaden the claims as a way to seek broader patent protection. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Present Application
Co-pending Application No. 17/171,398
10.  A device comprising: one or more processors;  and memory storing instructions that, when executed by the one or more processors, cause the 
device to: receive, from a premises device located at a premises, premises data;  determine, based on data indicative of a current mode associated with the premises, a rule associated with the current mode;  determine, based on the rule associated with the current mode and the premises data, a data message;  and send the data message. 






19.  A system comprising: a premises device located at a premises;  and a first 
device located at the premises and configured to: receive, from the premises device, premises data;  determine, based on data indicative of a current mode associated with the premises, a rule associated with the current mode;  determine, based on the rule associated with the current mode and the premises data, a data message;  and send the data message. 
 








28.  A non-transitory computer-readable medium storing computer-executable 
instructions that, when executed, cause: receiving, by a first device located 
at a premises and from a premises device located at the premises, premises data; determining, based on data indicative of a current mode associated with the premises, a rule associated with the current mode; determining, by the first device and based on the rule associated with the current mode and the premises data, a data message; and sending, by the first device, the data message. 

7.  A device comprising: one or more processors;  and memory storing instructions that, when executed by the one or more processors, cause the 
device to: receive, from a server device located external to a premises, data indicative of a current mode associated with the premises; receive, from a premises device located at the premises, premises data; determine, based on the current mode, a rule associated with the current mode; determine, based on the rule associated with the current mode, a data message indicative of the premises data; and send the data message indicative of the premises data.
1.  A system comprising: a server device located external to a premises;  and a 
gateway device located at the premises and in communication with the server device, wherein the gateway device is configured to: receive, from the server device, data indicative of a current mode associated with the premises;  
receive, from a premises device located at the premises, premises data;  
determine, based on the current mode, a rule associated with the current mode;  determine, based on the rule associated with the current mode, a data message indicative of the premises data;  and send the data message indicative of the premises data. 

14.  A non-transitory computer-readable medium storing computer-executable 
instructions that, when executed, cause: receiving, by a gateway device located 
a premises and from a server device located external to the premises, data indicative of a current mode associated with the premises;  receiving, by the gateway device and from a premises device located at the premises, premises data;  determining, based on the current mode, a rule associated with the current mode;  determining, by the gateway device and based on the rule associated with the current mode, a data message indicative of the premises data;  and sending, by the gateway device, the data message indicative of the premises data. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 4-6, 8-11, 13-15, 17-20, 22-24, 26-29, 31-33, 35 and 36 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Humphries et al. (US 5,621,662, hereinafter referred to as “Humphries”).

		Regarding claim 1, Humphries teaches a method comprising: 
	receiving, by a first device located at a premises (abstract - The network comprises a host computer connected through a host interface to a plurality of nodes) and from a premises device located at the premises, premises data (abstract - The host computer polls each node on the network to determine system configuration and to perform a diagnostic check on the system.);  
		determining, based on data indicative of a current mode associated with the premises, a rule associated with the current mode (figures 14A-14C illustrate different modes, such as night, weekday and weekend modes; col. 14, lines 15-49, different modes have different rules of operations.);  
	determining, by the first device and based on the rule associated with the current mode and the premises data, a data message (col. 13, lines 53-65 - The host 
computer 20 will process the received message and, based upon the set up of the 
system);  and 
	sending, by the first device, the data message (col. 13, lines 53-65 - the host computer 20 may transmit one or more messages to some components on the system.  These messages might trigger warning signals if an intruder is approaching the perimeter of the house or they might trigger alarm signals if the intruder attempts to enter the house.  Also, the messages might trigger a unique signal in response to a unique event, such as a fire alarm in response to the detection of smoke or fire.). 
 
	Regarding claim 2, Humphries teaches the method of claim 1, wherein the rule associates the current mode with a sensor state, and wherein the rule is configured to cause, based on detection of the sensor state, one or more of sending a message, actuation of an additional premises device, or changing a state of an additional premises device (col. 12, line 66 o to col. 13, line 14 - if a motion detector in zone 6 transmits a message to the host computer 20 indicating a detected motion, the host computer 20 might transmit a message to the lighting control sub-system to turn on a light along the pathway.  Also, if an exterior motion detector in zone 4 transmits a message to the host computer 20 indicating a detected motion, the host computer 
20 might transmit a message to the lighting control sub-system to turn on a spot light and might also transmit a message to a security alarm 56 to broadcast a warning message to the intruder.  Further, if a window intrusion sensor in zone 2 transmits a message to the host computer 20 indicating a detected intrusion, the host computer 20 may then transmit a message to a security alarm 56 in the security sub-system to emit a siren, a message to the lighting control sub-system to turn on lights, and a message to an auto-dialer 23 to notify the police.). 
 
	Regarding claim 4, Humphries teaches the method of claim 1, wherein the rule associates the current mode with a change in a state of one or more of a thermostat, a lighting device, or a camera device (col. 21, lines 7-20 - To define the parameters of the vacation mode, the user can go to the thermostat keypad and double click the "Heat" button in order to incorporate control of the heating unit in with the vacation mode.  After double clicking the "Heat" button, the user can define a desired set point for turning on the heat when the user leaves the house for a vacation.  The user can also go to the various lighting keypads dispersed throughout the house and double click buttons in order to add or delete lights from the vacation mode.  As with the tuning of a scene, the devices that are part of the vacation mode will have their associated LEDs turned on.). 
 
	Regarding claim 5, Humphries teaches the method of claim 1, further comprising modifying, based on state change associated with an additional premises device, the current mode (col. 14, lines 15-49, different modes have different rules of operations and can be modified). 
 
	Regarding claim 6, Humphries teaches the method of claim 1, wherein the rule associates a first action with the current mode and a second action with an additional mode different than the current mode (col. 14, lines 15-49, different modes have different rules of operations.). 
 
	Regarding claim 8, Humphries teaches the method of claim 1, wherein the current mode comprises one or more of a home mode, an away mode, a sleep mode, a vacation mode, or a user defined mode (col. 21, lines 7-20 - a user can define a vacation mode.). 
 
	Regarding claim 9, Humphries teaches the method of claim 1, wherein the first device comprises one or more of a computing device, a gateway device, or a network device (figure 4: host computer 20 connected to network). 

	Claims 10, 11, 13-15, 17 and 18 are similar (device version) to claims, 1, 2, 4-6, 8 and 9, respectively, therefore are rejected under the same rationale. 
 
	Claims 19, 20, 22-24, 26 and 27 are similar (system version) to claims, 1, 2, 4-6, 8 and 9, respectively, therefore are rejected under the same rationale.

	Claims 28, 29, 31-33, 35 and 36 are similar (non-transitory computer readable medium version) to claims, 1, 2, 4-6, 8 and 9, respectively, therefore are rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 12, 21 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humphries in view of Naidoo et al. (US 2003/0062997, hereinafter referred to as “Naidoo”).


	Regarding claim 3, Humphries teaches the method of claim 1, wherein the rule associates the current mode with a motion sensor state, and wherein the rule is configured to cause, based on detection of the motion sensor state, to capture a motion (col. 13, line 66 to col. 14, line 15 - if a motion detector in zone 6 transmits a message to the host computer 20 indicating a detected motion, the host computer 20 might transmit a message to the lighting control sub-system to turn on a light along the pathway). However, Humphries does not explicitly teach capturing an imaging device located at the premises to capture one or more of an image or a video. In an analogous art, Naidoo teaches capturing an imaging device located at the premises to capture one or more of an image or a video (abstract - A security gateway detects alarm conditions at a premises and records video relating to the alarm condition.). At the time the invention was made, one of ordinary skill in the art would have been motivated configure a rule to capture image or video because they are one of the best ways to identify an intruder, thus keeping the premises safe and secured. 
	
	Claims 12, 21 and 30 are similar to claim 3, therefore are rejected under the same rationale. 

Claims 7, 16, 25 and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humphries in view of Gonzales et al. (US 6,834,208, hereinafter referred to as “Gonzales”).

	Regarding claim 7, Humphries teaches the method of claim 1. However, Humphries does not teach further comprising receiving, from a second device external to the premises, the data indicative of the current mode associated with the premises. In an analogous art, Gonzales teaches receiving, from a second device external to the premises, the data indicative of the current mode associated with the premises (col. 4, lines 17-40 - a house scene can be launched by another entity, such as software running on a personal computer or an external controller, that is able to broadcast a scene launch command containing the house scene identifier for that particular house scene.). At the time the invention was made, one of ordinary skill in the art would have been motivated to receive data indicative of current mode from a second device external from the premises in order for the premises to be monitored externally regardless of where the user is, thus making the monitoring more efficient. 

	Claims 16, 25, and 34 are similar to claim 7, therefore are rejected under the same rationale. 

Response to Arguments
Double Patenting
	The rejection for US Patent No. 10,890,881 under double patenting rejection is withdrawn in view of the filing of terminal disclaimer. 
	However, the terminal disclaimer does not list the co-pending Application No. 17/171,398. Therefore the rejection for this application is sustained.

Claim Rejections - 35 USC § 102
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
	In response to Applicant’s argument that the Office Action fails to show that Humphries teaches “determining, based on data indicative of a current mode associated with the premises, a rule associated with the current mode,” the Patent Office respectfully disagrees and submits that Humphries does teach this limitation.
	As cited in the Office Action, figures 14A-14C of Humphries illustrate different modes, such as night, weekday and weekend modes, have different rules of operations. As pointed out by Applicant in the remarks, pages 9-10, Humphries describes:
	“After a sensor detects an event, the node to which the sensor is connected will transmit a message to the host computer 20 informing the host computer 20 the type of message and the location of the event. The host computer 20 will process
the received message and, based upon the set up of the system, the host computer
20 may transmit one or more messages to some components on the system.” 
	Further, Humphries explains that in a night mode of operation… the interior motion sensors do not trigger any response,” “weekday mode… may differ from the night mode in that the pathway sensors do not trigger any signals,” and that “a weekend mode… disarm most of the sensors so that a detection of the event would not trigger any response.” 
	The message is interpreted as the claimed data indicative of the current mode. If the event is at night, the interior motion sensors do not trigger any response. If the event happens on a weekday, the pathway sensors do not trigger any signals. If the event is on a weekend, most of the sensors and disarmed. The triggering of response, signals and disarming sensors are interpreted as the claimed rules. The night, weekday, weekend modes are interpreted as the claimed current mode.  
	For at least these reasons, the rejection is sustained. 

Claim Rejections - 35 USC § 103
	The rejection is sustained because the claims being rejected depend on independent claims currently rejected under 35 USC 102. 
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALINA BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/Primary Examiner, Art Unit 2443